In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0339V
                                    Filed: December 9, 2016
                                         UNPUBLISHED

****************************
JONATHAN CATROW,                      *
                                      *
                  Petitioner,         *     Joint Stipulation on Damages;
v.                                    *     Influenza (“Flu”) and Tetanus Diphtheria
                                      *     Acellular Pertussis (“Tdap”) Vaccines;
SECRETARY OF HEALTH                   *     Guillain-Barré Syndrome (“GBS”);
AND HUMAN SERVICES,                   *     Special Processing Unit (“SPU”)
                                      *
                  Respondent.         *
                                      *
****************************
Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On March 16, 2016, Jonathan Catrow (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-
Barré syndrome (“GBS”) as a result of an influenza (“flu”) and/or Tetanus diphtheria
acellular pertussis (“Tdap”) vaccines he received on or about February 17, 2015.
Petition at 1-2; Stipulation, filed December 9, 2016, at ¶ 2, 5. Petitioner further alleges
that he suffered the residual effects of this injury for more than six months. Petition at 2;
Stipulation at ¶ 4. “Respondent denies that the flu and/or Tdap vaccines caused
petitioner’s alleged GBS or any other injury and further denies that his current
disabilities are sequela of a vaccine-related injury.” Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on December 9, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $86,610.23, in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2